Title: From Thomas Jefferson to Robert Smith, 8 September 1807
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Monticello Sep. 8. 07.
                        
                        Mr. Madison, who is with me, suggests the expediency of immediately taking up the case of Capt Porter,
                            against whom you know mr Erskine lodged a very serious complaint for an act of violence committed on a British seaman in
                            the Mediterranean. while mr Erskine was reminded of the mass of complaints we had against his government for similar
                            violences, he was assured that contending against such irregularities ourselves and requiring satisfaction for them, we
                            did not mean to follow the example, and that on Capt Porter’s return it should be properly enquired into. the sooner this
                            is done the better; because if Great Britain settles with us satisfactorily all our subsisting differences, & should
                            require in return (to have an appearance of reciprocity of wrong as well as of redress) a marked condemnation of Capt
                            Porter, it would be embarrassing were that the only obstacle to a peaceable settlement, and the more so as we cannot but
                            disavow his act. on the contrary if we immediately look into it, we shall be more at liberty to be moderate in the censure
                            of it, on the very ground of British example; & the case being once passed upon, we can more easily avoid the passing on
                            it a second time, as against a settled principle. it is therefore to put it in our power to let Capt Porter off as easily
                            as possible, as a valuable officer whom we all wish to favor, that I suggest to you the earliest attention to the enquiry,
                            and the promptest settlement of it. I set out tomorrow on a journey of 100. miles & shall be absent 8. or 9. days. I
                            salute you affectionately
                        
                            Th: Jefferson
                            
                        
                    